Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a setting mechanical device mounted on the transfer carriage and adapted to be actuated by the action of a displacement of the transfer carriage, said setting mechanical device being coupled to the transfer cable and configurable between: a working configuration in which the setting mechanical device stands still irrespective of the displacement of the transfer carriage and results in a holding of the tension in the transfer cable; and a detent configuration in which, by the action of a displacement of the transfer carriage piloted by the pilot unit according to a predefined first sequence of reciprocating displacement between the forward direction and the backward direction, the setting mechanical device results in a release of the tension in the transfer cable.  Claims 2-13 are allowed by virtue of their dependence from claim 1. 

Claim 14 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a setting mechanical device mounted on the transfer carriage and adapted to be actuated by the action of a displacement of the transfer carriage, said setting mechanical device being coupled to the transfer cable and configurable between: o a working configuration in which the setting mechanical device stands still irrespective of the displacement of the transfer carriage and results in a holding of the tension in the transfer cable; and a detent configuration in which, by the action of a displacement of the transfer carriage piloted by the pilot unit according to a predefined first sequence of reciprocating displacement between the forward direction and the backward direction, the setting mechanical device results in a release of the tension in the transfer cable.

Claim 15 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a setting mechanical device mounted on the transfer carriage and adapted to be actuated by the action of displacement of the transfer carriage, said setting mechanical device being coupled to the transfer cable and configurable between: a working configuration in which the setting mechanical device stands still irrespective of the displacement of the transfer carriage and results in a holding of the tension in the transfer cable; and a detent configuration in which, by the action of a displacement of the transfer carriage piloted by the pilot unit according to a predefined first sequence of reciprocating displacement between the forward direction and the backward direction, the setting mechanical device results in a release of the tension in the transfer cable, said tension setting method implementing a detent operation for a release of tension in the transfer cable, the method comprising: a configuration of the setting mechanical device in the detent configuration, followed by a piloting by the pilot unit of the displacement of the transfer carriage according to the first sequence of displacement to act on the setting mechanical device and result in a release of the tension in the transfer cable.  Claims 16-20 are allowed by virtue of their dependence from claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure. 
Assfalg discloses a crane and method for testing the cabling thereof. Tax et al discloses a two tension systems for a trolley. Lissandre discloses automatic tensioning and dispensing cable for a crane. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/